Mr. Justice HARNSBERGER
delivered the opinion of the court.
A petition for rehearing has been filed, explaining that because of the town’s contract of insurance the appellants could not have joined the insurance company. This is not a ground for rehearing.
The rcargument respecting estoppel, waiver, whether the complaint was limited to recovery against the insurance company, and whether there was a miscarriage of justice because the insurance company sold the town a policy of insurance which did not give the town the purported protection, were all disposed of by the opinion.
Rehearing denied.